Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered April 18, 1994, convicting defendant, upon his pleas of guilty, of manslaughter in the first degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 6 to 18 years and 21/s to 7 years, respectively, unanimously affirmed.
Defendant made a knowing, voluntary, and intelligent waiver of his right to appeal both his plea and sentence as an express condition of his plea bargain (People v Seaberg, 74 NY2d 1, 9-10; People v Cole, 199 AD2d 60, lv denied 83 NY2d 803). In any event, we perceive no abuse of sentencing discretion. Concur—Rosenberger, J. P., Rubin, Ross, Tom and Andrias, JJ.